                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

 UNITED STATES OF AMERICA
                                                No. 19 CR 486
              v.
                                                Judge Edmond E. Chang
 ROBERT HAAS

               PROTECTIVE ORDER GOVERNING DISCOVERY

      Upon the motion of the government, pursuant to Fed. R. Crim. P. 16(d) and 18

U.S.C. § 3771(a)(1) and (8), it is hereby ORDERED:

      1.     All of the materials that have been and will be provided by the United

States in preparation for, or in connection with, any stage of the proceedings in this

case (collectively, “the materials”) are subject to this protective order and may be used

by defendant and defendant’s standby counsel solely in connection with the defense

of this case, and for no other purpose, and in connection with no other proceeding,

without further order of this Court.

      2.     Defendant and defendant’s standby counsel shall not disclose the

materials or their contents directly or indirectly to any person or entity other than

persons employed to assist in the defense, persons who are interviewed as potential

witnesses, counsel for potential witnesses, and other persons to whom the Court may

authorize disclosure (collectively, “authorized persons”). Potential witnesses and

their counsel may be shown copies of the materials as necessary to prepare the

defense, but may not retain copies without prior permission of the Court.
      3.     Defendant, defendant’s standby counsel, and authorized persons shall

not copy or reproduce the materials except in order to provide copies of the materials

for use in connection with this case by defendant, defendant’s standby counsel, and

authorized persons. Such copies and reproductions shall be treated in the same

manner as the original materials.

      4.     Defendant, defendant’s standby counsel, and authorized persons shall

not disclose any notes or records of any kind that they make in relation to the contents

of the materials, other than to authorized persons, and all such notes or records are

to be treated in the same manner as the original materials.

      5.     Before providing materials to an authorized person, defendant or his

standby counsel must provide the authorized person with a copy of this Order.

      6.     Upon conclusion of all stages of this case, all of the materials and all

copies made thereof shall be disposed of in one of two ways, unless otherwise ordered

by the Court. The materials may be (1) destroyed; or (2) returned to the United States.

The Court may require a certification as to the disposition of any such materials.

      7.     To the extent any material is produced by the United States to

defendant or defendant’s standby counsel by mistake, the United States shall have

the right to request the return of the material and shall do so in writing. Within ten

days of the receipt of such a request (or, if that time period is not practicable, by any

other deadline ordered by the Court), defendant and/or defendant’s standby counsel

shall return all hard copy material to the government at the United States Attorney’s

Office. With regard to electronic material, if defendant is in the custody of the Bureau
of Prisons, the government shall retrieve the specified material from defendant.

Standby defense counsel shall return any discs and certify in writing that all copies

of the specified material have been deleted from any location in which the material

was stored.

      8.      The restrictions set forth in this Order do not apply to documents that

are or become part of the public court record, including documents that have been

received in evidence at other trials, nor do the restrictions in this Order limit

defendant or his standby defense counsel in the use of discovery materials in judicial

proceedings in this case.

      9.      Nothing contained in this Order shall preclude any party from applying

to this Court for further relief or for modification of any provision hereof.

                                         ENTER:


                                         EDMOND E. CHANG
                                         District Court Judge
                                         United States District Court
                                         Northern District of Illinois

Date: February 6, 2020
